DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2014/0216158 (Sanabria Martin et al.).
With regards to claim 1, Sanabria Martin et al. discloses an ultrasonic contactless system and method for detecting defects comprising, as illustrated in Figures 1-12f, an ultrasonic inspection method for inspecting an inspection object S (e.g. laminated structure; paragraph [0129]; Figure 9a1); arranging an ultrasonic transmission element T (e.g. transmitter; Figure 9) and an ultrasonic reception element R (e.g. receiver; Figure 9a1) to face to each other (as observed in Figure 9a1); transmitting ultrasonic waves IF (e.g. transmitted beam output from the transmission element at each of the paths P1-P5 in Figure 9a1) from the ultrasonic transmission element; receiving by the ultrasonic reception element the ultrasonic waves transmitted from the ultrasonic transmission element to generate an ultrasonic signal UW (e.g. ultrasonic signal formed by each of the waveforms at different positions); distinguishing between a first ultrasonic signal UW(DP) (e.g. ultrasound wave with a defect; paragraph [0140]; Figure 9a3) and a second ultrasonic signal UW(GP) (e.g. ultrasound wave with no defect; paragraph 
With regards to claim 2, Sanabria Martin et al. further discloses setting a time window TR at a time period earlier than a time when the diffracted wave PS is received by the ultrasonic reception element such that the distinguishing between the first ultrasonic signal UW(DP) and the second ultrasonic signal UW(GP) included in the ultrasonic signal UW is performed by determining the ultrasonic signal falling in the time window as the first ultrasonic signal.  (See, paragraphs [0074],[0102],[0126],[0134],[0140],[0150],[0154],[0156],[0161]; Tables 1,2; Figures 9-11).
With regards to claim 3, Sanabria Martin et al. further discloses comparing an intensity (e.g. amplitude) of the ultrasonic signal UW generated by the reception element with a first threshold value (e.g. amplitude of calibrated model object SC); comparing the intensity (e.g. amplitude) of the ultrasonic signal generated by the reception element with a second threshold value (e.g. amplitude of model object SC) which is greater than the first threshold value in case in which the intensity of the ultrasonic signal is equal to or greater than the first threshold value; determining the ultrasonic signal as the second ultrasonic signal UW(GP) in case in which the ultrasonic signal is equal to or greater than the second threshold value; the step of inspecting the inspection object is performed on a basis of whether the first ultrasonic signal UW(DP) having the intensity equal to or greater than the first threshold value has been detected before 
With regards to claim 4, Sanabria Martin et al. further disclose in the case in which the first ultrasonic signal UW(DP) having the intensity equal to or greater than the first threshold value has been detected before detecting the second ultrasonic signal UW(GP), the inspection object is normal (Figures 9a1-9a5; paragraphs [0139],[0140])
With regards to claim 5, Sanabria Martin et al. further disclose in the case in which the first ultrasonic signal UW(DP) having the intensity equal to or greater than the first threshold value is not detected, the inspection object is determined to have a defect (e.g. Figures 9a1-9a5; paragraph [0139],[0140]).
With regards to claim 6, as best understood based, Sanabria Martin et al. further discloses comparing an intensity of the ultrasonic signal UW generated by the reception element R with a threshold value (e.g. amplitude of calibrated model object SC) which is greater than an intensity of the transmitted wave IF and corresponds to an intensity of the diffracted wave PS; in case in which the intensity of the ultrasonic wave generated by the reception element is equal to or greater than the threshold value, distinguishing the second ultrasonic signal UW(GP) from the ultrasonic signal (e.g. multiple transmitted ultrasonic waves UW(T) due to scanning unit SU and multiple received ultrasonic waves UW(R) is used to distinguish the presence of a defect wave UW(DP) or no defect wave UW(GP); Figures 9a1-9a5; paragraphs [0139],[0140])).

Response to Amendment
Applicant’s arguments with respect to claims 1-6 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 







/HELEN C KWOK/Primary Examiner, Art Unit 2861